               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Sparkle Ruffin,

                       Plaintiff,     Case No. 19-11114

v.                                    Judith E. Levy
                                      United States District Judge
Equifax Information Services,
LLC, et al,                           Mag. Judge Anthony P. Patti

                       Defendants.

________________________________/

     OPINION AND ORDER GRANTING PLAINTIFF’S MOTION
         SEEKING LEAVE TO AMEND COMPLAINT [28]


      Plaintiff Sparkle Ruffin is suing several banks for allegedly

violating the Fair Credit Reporting Act. (ECF No. 1.) Plaintiff filed this

complaint in Wayne County Circuit Court on February 27, 2019. (Id.)

Defendant Trans Union, LLC removed the case to this Court on April 16,

2019. (Id.)

      On September 13, 2019, Plaintiff moved to amend her complaint to

join First National Bank as a defendant. (ECF No. 29.) Plaintiff argues

that she misidentified the proper defendant, First National Bank, and
instead accidentally named First National Bank of Omaha as a

defendant. (ECF No. 28, PageID.128.) Plaintiff voluntarily dismissed

First National Bank of Omaha on June 17, 2019, (ECF No. 20), and her

claims against First National Bank are identical to those against First

National Bank of Omaha. (Compare ECF No. 1, PageID.16-18 with ECF

No. 28, PageID.134-136.)

     Because Plaintiff moved to amend her complaint more than 21 days

after serving it, Plaintiff needs the consent of either the Court or the

opposing party. See Fed. R. Civ. P. 15(a)(2). Counsel for the only

remaining defendant, Trans Union, LLC, did not provide written consent.

However, Plaintiff indicated that Defendant Trans Union does not object

to the motion. (ECF No. 28.) Indeed, Trans Union did not file a response

to the motion within the allotted time to do so.

     When a party seeks to amend its complaint pursuant to Fed. R. Civ.

P. 15(a)(2), the Court “should freely give leave when justice so requires.”

Absent “any apparent or declared reason” to deny leave, “such as undue

delay, bad faith, or dilatory motive[,]” “this mandate is to be heeded.”

Foman v. Davis, 371 U.S. 178, 182 (1962). Because no defendants have

objected, the need to amend is reasonable, and there is no “apparent or


                                    2
declared reason” to deny leave, this Court GRANTS Plaintiff’s motion for

leave to amend her complaint.

     IT IS SO ORDERED.

Dated: October 1, 2019                 s/Judith E. Levy
     Ann Arbor, Michigan               JUDITH E. LEVY
                                       United States District Judge


                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on October 1, 2019.
                                       s/Shawna Burns
                                       SHAWNA BURNS
                                       Case Manager




                                   3
